Title: To James Madison from Joseph Marcadier, 21 April 1804 (Abstract)
From: Marcadier, Joseph
To: Madison, James


21 April 1804, New York. “I take the liberty of enclosing a letter from Mr Wm Lee with whom I lived two years as chancellor of the U.S. agency in Bordeaux. Some business calls me to Guadeloupe. I understand there is no agent for the United States at that Island, wherein I resided for Twelve years as a Notary public; and as I conceive my perfect Knowledge of the place and of the french Laws; as well as the esteem I conciliated from the inhabitants and the constituted Authorities could be useful to the interest of the American trade, I take the liberty of making a tender of my Services to the President of the United States, in case he deems it expedient to appoint an agent for Guadeloupe and he finds by the enquires you will please to direct on my Character that I am qualified for Such a Situation.
“I beg of you the favor of a Pass to trave[l] through the foreign Countries on the Strength of the enclosed Certificate of my naturalization [not found].”
